               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

RACHEL NELSON,                                    )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )      Case No. CIV-18-849-STE
                                                  )
NANCY A. BERRYHILL, Acting                        )
Commissioner of the Social Security               )
Administration,                                   )
                                                  )
       Defendant.                                 )

                         MEMORANDUM OPINION AND ORDER

       Plaintiff brings this action pursuant to 42 U.S.C. § 405(g) for judicial review of the

final decision of the Commissioner of the Social Security Administration denying Plaintiff’s

application for benefits under the Social Security Act. The Commissioner has answered

and filed a transcript of the administrative record (hereinafter TR. ____). The parties have

consented to jurisdiction over this matter by a United States magistrate judge pursuant

to 28 U.S.C. § 636(c).

       The parties have briefed their positions, and the matter is now at issue. Based on

the Court’s review of the record and the issues presented, the Court REVERSES AND

REMANDS the Commissioner’s decision.

I.     PROCEDURAL BACKGROUND

       Initially and on reconsideration, the Social Security Administration denied Plaintiff’s

application for benefits. Following a hearing, an Administrative Law Judge (ALJ) issued

an unfavorable decision. (TR. 18-29). The Appeals Council denied Plaintiff’s request for
review. (TR. 1-3). Thus, the decision of the ALJ became the final decision of the

Commissioner.

II.    THE ADMINISTRATIVE DECISION

       The ALJ followed the five-step sequential evaluation process required by agency

regulations. See Fischer-Ross v. Barnhart, 431 F.3d 729, 731 (10th Cir. 2005); 20 C.F.R.

§ 416.920. At step one, the ALJ determined that Plaintiff had not engaged in substantial

gainful activity since January 21, 2016, her application date. (TR. 20). At step two, the

ALJ determined that Ms. Nelson had the following severe impairments: affective disorder;

anxiety disorder; and borderline intellectual functioning. (TR. 20). At step three, the ALJ

found that Plaintiff’s impairments did not meet or medically equal any of the

presumptively disabling impairments listed at 20 C.F.R. Part 404, Subpart P, Appendix 1

(TR. 20).

       At step four, the ALJ concluded that Ms. Nelson retained the residual functional

capacity (RFC) to:

       [Perform] a full range of work at all exertional levels but with the following
       nonexertional limitations: limited to perform simple, routine and repetitive
       tasks and occasional contact with the public.

(TR. 22). At the administrative hearing, the ALJ questioned Ms. Nelson and a vocational

expert (VE) to assess Plaintiff’s past relevant work. (TR. 41-42, 53-54). In doing so, the

VE testified that an individual with Ms. Nelson’s RFC was capable of performing her past

work as a housekeeper, as that job is generally performed in the national economy. (TR.

54). Thus, at step four, the ALJ concluded that Ms. Nelson was not disabled based on her




                                             2
ability to perform this past job. (TR. 27). Even so, the ALJ made alternate findings at step

five.

        At step five, the ALJ presented the RFC limitations to the VE to determine whether

there were other jobs in the national economy that Plaintiff could perform. (TR. 54-55).

Given the limitations, the VE identified three jobs from the Dictionary of Occupational

Titles. (TR. 55). The ALJ adopted the testimony of the VE and concluded that Ms. Nelson

was also not disabled at step five based on her ability to perform the identified jobs. (TR.

28).

III.    STANDARD OF REVIEW

        This Court reviews the Commissioner’s final “decision to determin[e] whether the

factual findings are supported by substantial evidence in the record and whether the

correct legal standards were applied.” Wilson v. Astrue, 602 F.3d 1136, 1140 (10th Cir.

2010). Under the “substantial evidence” standard, a court looks to an existing

administrative record and asks whether it contains “sufficien[t] evidence” to support the

agency’s factual determinations. Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019).

“Substantial evidence … is more than a mere scintilla … and means only—such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Biestek v. Berryhill, 139 S. Ct. at 1154 (internal citations and quotation marks omitted).

        While the court considers whether the ALJ followed the applicable rules of law in

weighing particular types of evidence in disability cases, the court will “neither reweigh

the evidence nor substitute [its] judgment for that of the agency.” Vigil v. Colvin, 805

F.3d 1199, 1201 (10th Cir. 2015) (internal quotation marks omitted).


                                             3
IV.    ISSUES PRESENTED

       On appeal, Ms. Nelson alleges the ALJ erred in evaluating: (1) the medical evidence

and (2) Plaintiff’s subjective allegations.

V.     NO ERROR IN THE CONSIDERATION OF THE MEDICAL EVIDENCE

       Ms. Nelson alleges error in the ALJ’s consideration of certain medical evidence.

(ECF No. 16:8-11). Specifically, Plaintiff contends that the ALJ erred in failing to give more

weight to the opinion of a treating physician, Dr. Charles Shields, over the opinions of

two non-examining State Agency physicians. (ECF No. 16:8-11). The Court finds no merit

in this allegation of error.

               A.     The ALJ’s Duties in Evaluating Medical Opinions

       Regardless of its source, the ALJ has a duty to evaluate every medical opinion in

the record. Hamlin v. Barnhart, 365 F.3d 1208, 1215 (10th Cir. 2004); 20 C.F.R. §

416.927(c). The weight given each opinion will vary according to the relationship between

the claimant and the medical professional. Hamlin, 365 F.3d at 1215. For example, in

evaluating a treating physician’s opinion, the ALJ must follow a two-pronged analysis. First,

the ALJ must determine, then explain, whether the opinion is entitled to controlling

weight. Langley v. Barnhart, 373 F.3d 1116, 1119 (10th Cir. 2004).

       This analysis, in turn, consists of two phases. First, an ALJ must consider whether

the opinion is “well-supported by medically acceptable clinical and laboratory diagnostic

techniques” and consistent with other substantial evidence in the record. Policy

Interpretation Ruling Titles II and XVI: Giving Controlling Weight to Treating Source

Medical Opinions, 1996 WL 374188, at 2 (July 2, 1996) (internal quotations omitted). If


                                              4
controlling weight is declined, the ALJ must assess the opinion under a series of factors

which are considered when assessing any medical opinion, regardless of its source. These

factors include: (1) the length of the treatment relationship and the frequency of

examination; (2) the nature and extent of the treatment relationship, including the

treatment provided and the kind of examination or testing performed; (3) the degree to

which the physician’s opinion is supported by relevant evidence; (4) the consistency

between the opinion and the record as a whole; (5) whether or not the physician is a

specialist in the area upon which an opinion is rendered; and (6) other factors brought

to the ALJ’s attention which tend to support or contradict the opinion. Krausner v. Astrue,

638 F.3d 1324, 1330 (10th Cir. 2011); 20 C.F.R § 416.927(c).

       Although the ALJ need not explicitly discuss each factor, the reasons stated must

be “sufficiently specific” to permit meaningful appellate review. See Oldham v. Astrue,

509 F.3d 1254, 1258 (10th Cir. 2007). If the ALJ rejects an opinion completely, he must

give “specific, legitimate reasons” for doing so. Watkins v. Barnhart, 350 F.3d 1297, 1300

(10th Cir. 2003) (internal citations omitted).

       Opinions of physicians who have seen a claimant over a period of time for purposes

of treatment are generally given more weight over the views of consulting physicians or

those who only review the medical records and never examine the claimant. Robinson v.

Barnhart, 366 F.3d 1078, 1084 (10th Cir. 2004). Error is only found when an ALJ rejects

an opinion from a treating physician in favor of a non-examining physician “absent a

legally sufficient reason for doing so.” Id.




                                               5
        B.       Opinions from Dr. Shields and Non-Examining State Agency
                 Physicians

        The medical record contains two letters authored by Dr. Charles Shields which

document findings regarding Plaintiff’s physical abilities following two examinations. (TR.

448-451). In a letter dated April 14, 2015, Dr. Shields: (1) noted that Plaintiff had

complained of lower back and left knee pain since 2009 and (2) ordered x-rays. (TR.

450).1 In a letter dated May 6, 2015, Dr. Shields noted that based on the x-rays, Plaintiff

should:

             •   only “occasionally” lift 35 pounds from the knee level and 20 pounds from
                 the floor;

             •   only “rarely” bend and/or twist;

             •   be limited to pushing and/or pulling 35 pounds;

             •   avoid long walking;

             •   only “occasionally” climb one flight of stairs and “rarely” climb two flights;
                 and

             •   avoid ladder climbing beyond four feet.

(TR. 448).

        At the initial and reconsideration levels of the disability determination, two State

Agency physicians reviewed Plaintiff’s records, including the evidence from Dr Shields,

and stated: “clt is not severely limited by back pain.; [radiology] does not support a

severe physical [medically determinable impairment]. Physical is nonsevere.” (TR. 185,

203).


1
   Dr. Shields also noted that Plaintiff complained of pain in her bilateral neck, left shoulder, and
left ankle, along with some arthritic changes in her inner knuckles, but that Ms. Nelson stated
that none of those complaints would interfere with her ability to work. (TR. 450).
                                                 6
         The ALJ summarized the records from Dr. Shields,2 but ultimately rejected his

findings. (TR. 25).3 In doing so, the ALJ provided three reasons:

              1. Dr. Shields had only examined Plaintiff on two occasions;

              2. Dr. Shields’ opinion was not consistent with the record as a whole; and

              3. Dr. Shields’ opinion regarding the “potential development” of arthritic
                 changes did not support the limitations imposed at that time.

(TR. 25). In turn, the ALJ adopted the opinions from two State Agency physicians,

according those opinions “great weight,” relying specifically on the fact that both

physicians had noted that Plaintiff’s physical impairments “were not as severe as x-rays

noted mild degenerative disk and joint disease at multiple levels as well as grade 1

anterolisthesis of L5 and S1.” (TR. 26).

         C.      Plaintiff’s Arguments

         Ms. Nelson argues that the ALJ “did not weigh the competing opinions from … Dr.

Shields, and the State agency medical consultant under the correct legal standards[.]”

(ECF No. 16:11). According to Plaintiff, the ALJ erred by: (1) failing to weigh Dr. Shields’

opinion utilizing the various regulatory factors;4 (2) giving more weight to the opinions

from the State Agency physicians; and (3) failing to provide specific reasons to reject Dr.

Shields’ opinion. (ECF No. 16:10-11). The Court rejects these arguments.




2
    (TR. 26).

3
  The ALJ accorded Dr. Shields’ opinion “little” weight, which is tantamount to rejection of the
opinions. Chapo v. Astrue, 682 F.3d 1285, 1291 (10th Cir. 2012).
4
    See supra.
                                               7
              1.     The ALJ Utilized the Regulatory Factors in Weighing Dr.
                     Shields’ Opinion

       The regulatory factors that the ALJ was required to utilize when examining Dr.

Shields’ opinion included: (1) the length of the treatment relationship and the frequency

of examination; (2) the nature and extent of the treatment relationship, including the

treatment provided and the kind of examination or testing performed; (3) the degree to

which the physician’s opinion is supported by relevant evidence; (4) the consistency

between the opinion and the record as a whole; (5) whether or not the physician is a

specialist in the area upon which an opinion is rendered; and (6) other factors brought

to the ALJ’s attention which tend to support or contradict the opinion. Krausner v. Astrue,

638 F.3d 1324, 1330 (10th Cir. 2011); 20 C.F.R § 416.927(c).

       As stated, the ALJ rejected Dr. Shields’ opinion because:

          1. Dr. Shields had only examined Plaintiff on two occasions;

          2. Dr. Shields’ opinion was not consistent with the record as a whole; and

          3. Dr. Shield’s opinion regarding the “potential development” of arthritic
             changes did not support the limitations imposed at that time.

(TR. 25). In rejecting Dr. Shields’ opinion, the ALJ clearly considered the first, fourth and

sixth regulatory factors listed above. “That the ALJ did not explicitly discuss all the §

4[16.9]27(d) factors for each of the medical opinions before him does not prevent this

court from according his decision meaningful review.” Oldham v. Astrue, 509 F.3d 1254,

1258 (10th Cir. 2007). Thus, the Court rejects Ms. Nelson’s argument that “[n]othing in

the ALJ’s decision indicates he considered the applicable factors when weighing Dr.

Shields’ opinion.” (ECF No. 16:11).


                                             8
              2.     The ALJ did not Err in Giving More Weight to Opinions
                     from the State Agency Physicians

       Plaintiff presents two arguments regarding how the ALJ erred in giving greater

weight to the opinions from the State Agency physicians over the opinion from Dr. Shields.

(ECF No. 16:11). Neither argument has merit.

       First, Ms. Nelson states that “[a]n ALJ can only rely on the opinions from State

agency [physicians] if their opinions have adequate support from the medical evidence.”

(ECF No. 16:10-11). This language suggests that Ms. Nelson believes that the State

Agency physicians’ opinions did not have adequate support from the medical evidence.

But such a conclusion is belied by the record. Outside of the opinions from the State

Agency physicians and Dr. Shields, the record contained only one relevant source of

evidence pertaining to Ms. Nelson’s physical health—a record documenting a consultative

examination which occurred on June 25, 2016. (TR. 441-446). There, the consultative

examiner (CE) noted that Ms. Nelson complained of pain in multiple joints and muscles,

mainly centered in the low back, both knees with left knee pain greater than right, and

pain in her left shoulder. (TR. 442). Even so, the CE found that Plaintiff’s musculoskeletal

findings and range of motion were within normal limits. (TR. 442-446). The State Agency

physicians summarized the findings from the CE to conclude that Ms. Nelson had no

severe physical impairment. Thus, the Court concludes that the State Agency physicians’

opinions, which were based in large part on the findings from the CE, “have adequate

support from the medical evidence”—the very basis on which Plaintiff herself concedes

allows the ALJ to rely on such opinions. See ECF No. 16:10-11.




                                             9
        Second, Plaintiff argues that the ALJ erred in according more weight to the State

Agency physicians’ opinions because the ALJ failed to examine and weigh those opinions

against Dr. Shields’ opinion. Plaintiff argues:

       Here, the ALJ did not weigh the competing opinions from … Dr. Shields,
       and the State agency medical consultant under the correct legal standards—
       giving the greater deference to Dr. Shields. Instead, the ALJ gave the
       greater deference to the opinions of the State agency consultants, using
       their interpretation of the evidence as the basis for rejecting Dr. Shields’
       opinion.

(ECF No. 16:11). In presenting this argument, it appears that Plaintiff is asserting the oft-

cited rule of law which states: “When a treating physician’s opinion is inconsistent with

other medical evidence, the ALJ’s task is to examine the other physicians’ reports to see

if they outweigh the treating physician’s report, not the other way around.” Goatcher v.

United States Dep't of Health & Human Servs., 52 F.3d 288, 290 (10th Cir. 1995)

(quotation omitted). Here, the ALJ examined and weighed the only three sources of

evidence regarding Plaintiff’s physical health—one from an examining CE, one from non-

examining physicians and a third from Dr. Shields. (TR. 23, 25, 26). In doing so, the ALJ

ultimately found that the opinions from the CE and the State Agency physicians had

outweighed the opinion from Dr. Shields. Thus, the Court finds that the ALJ fulfilled his

duty under Goatcher. This Court will not re-weigh the evidence to reach a contrary

conclusion. See Vigil v. Colvin, 805 F.3d 1199, 1201 (10th Cir. 2015) (noting that the

court will “neither reweigh the evidence nor substitute [its] judgment for that of the

agency.”) (internal quotation marks omitted).




                                             10
               3.     The ALJ Provided Specific Reasons to Reject Dr. Shields’
                      Opinion

       Finally, Plaintiff argues that “the ALJ’s findings are not sufficiently specific to make

clear to any subsequent reviewers the weight [he] gave to the treating source’s medical

opinion and the reason for that weight.” (ECF No. 16:11) (internal quotation marks and

citation omitted; alteration in original). The Court disagrees.

       As stated, the ALJ rejected Dr. Shields’ opinion because:

            1. Dr. Shields had only examined Plaintiff on two occasions;

            2. Dr. Shields’ opinion was not consistent with the record as a whole; and

            3. Dr. Shields’ opinion regarding the “potential development” of arthritic
               changes did not support the limitations imposed at that time.

(TR. 25). These reasons are “sufficiently specific” to make clear to the Court why the ALJ

had rejected Dr. Shields’ opinion.

VI.    ERROR IN THE            CONSIDERATION           OF    PLAINTIFF’S       SUBJECTIVE
       ALLEGATIONS

       Ms. Nelson alleges that the ALJ committed legal error in evaluating her subjective

allegations. (ECF No. 16:12-15). The Court agrees.

       A.      ALJ’s Duty to Evaluate Plaintiff’s Subjective Allegations

       Social Security Ruling 16-3p provides a two-step framework for the ALJ to consider

a claimant’s symptoms and determine the extent to which the symptoms are consistent

with the evidence in the record. SSR 16-3p, 2016 WL 1119029, at *2 (Mar. 16, 2016).

First, the ALJ must make a threshold determination regarding “whether there is an

underlying medically determinable physical or mental impairment(s) that could

reasonably be expected to produce an individual’s symptoms, such as pain.” Id., at *2.

                                              11
Second, the ALJ will evaluate the intensity and persistence of the claimant’s symptoms to

determine the extent to which they limit an individual’s ability to perform work-related

activities. Id. At step two, the ALJ will examine the objective medical evidence, the

claimant’s statements regarding her symptoms, information from medical sources, and

“any other relevant evidence” in the record. Id., at *4. SSR 16-3p also directs the ALJ to

consider the following seven factors in evaluating the intensity, persistence, and limiting

effects of the claimant’s symptoms:

          •   Daily activities;

          •   The location, duration, frequency, and intensity of pain or other symptoms;

          •   Factors that precipitate and aggravate the symptoms;

          •   The type, dosage, effectiveness, and side effects of any medication;

          •   Treatment, other than medication, an individual receives or has received
              for relief of pain or other symptoms;

          •   Any measures other than treatment a claimant has used to relieve pain or
              other symptoms; and

          •   Any other factors concerning an individual’s functional limitations and
              restrictions due to pain or other symptoms.

Id., at *7. Finally, in evaluating a claimant’s subjective statements, the ALJ must “provide

specific reasons for the weight given to the [claimant’s] symptoms, [which are] consistent

with and supported by the evidence, and [ ] clearly articulated” for purposes of any

subsequent review. Id., at *9.




                                            12
       B.     Error in the ALJ’s Consideration of Plaintiff’s Subjective
              Allegations

       In formulating the RFC, the ALJ stated that he had considered Ms. Nelson’s

subjective allegations. (TR. 22). The ALJ then: (1) set forth the two-step framework under

SSR 16-3p, (2) summarized the medical evidence, and stated:

       [T]he claimant’s medically determinable impairments could reasonably be
       expected to cause the alleged symptoms; however, the claimant’s
       statements concerning the intensity, persistence and limiting effects of
       these symptoms are not entirely consistent with the medical evidence and
       other evidence in the record for the reasons explained in this decision.

(TR. 24). The ALJ then summarized Plaintiff’s testimony and proceeded to weigh the

opinion evidence. (TR. 24-27). Although the ALJ had stated that Ms. Nelson’s statements

“[we]re not entirely consistent with the medical evidence and other evidence in the record

for the reasons explained in this decision,” the Court cannot perceive from the decision,

that the ALJ ever weighed Plaintiff’s testimony or explained why he had discounted it.

See TR. 22, 24-25.

       The ALJ’s recitation of the proper standard and his summary of Plaintiff’s testimony

is insufficient to fulfill his duties under SSR 16-3p. Although the ALJ summarized Plaintiff’s

testimony, he did not thereafter: (1) explain which portions of it he did not believe, (2)

“closely and affirmatively” link any of the factors to his determination, or (3) provide

specific reasons for that determination. See TR. 25-26; Wilson v. Astrue, 602 F.3d 1136,

1144 (10th Cir. 2010) (explaining that ALJ is required to closely and affirmatively link

credibility findings to substantial evidence in the record and to “articulate specific reasons”

for such findings). Instead, the ALJ simply recited evidence from the record and did not

provide any insight into how that evidence had impacted his determination of Plaintiff’s

                                              13
allegations. Such conclusory findings are insufficient. See Kepler v. Chater, 68 F.3d 387,

391 (10th Cir. 1995) (“[T]he link between the evidence and credibility determination is

missing; all we have is the ALJ's conclusion.”). As a result, remand is warranted.

                                          ORDER

       The Court has reviewed the medical evidence of record, the transcript of the

administrative hearing, the decision of the ALJ, and the pleadings and briefs of the parties.

Based on the forgoing analysis, the Court REVERSES AND REMANDS the

Commissioner’s decision.

       ENTERED on May 31, 2019.




                                             14
